   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 1 of 15 PageID #:1011




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 SHELLYE PECHULIS, ANNA MARIE
 FALCONE, and JODIE HOLICH,
 individually and on behalf of all others
 similarly situated,                               Case No. 1:19-cv-06089

                  Plaintiffs,                      Honorable Franklin U. Valderrama

      v.                                           Magistrate Judge Maria Valdez

 PIPELINE HEALTH SYSTEMS LLC,

                  Defendant.

                                 Agreed Confidentiality Order

           The parties to this Agreed Confidentiality Order have agreed to the terms of this

 Order; accordingly, it is ORDERED:

       1.        Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject

to this Order concerning Confidential Information as defined below. This Order is subject to

the Local Rules of this District and the Federal Rules of Civil Procedure on matters of

procedure and calculation of time periods.

       2.        Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”

by the producing party that falls within one or more of the following categories: (a)

information prohibited from disclosure by statute; (b) information that reveals trade secrets;

(c) research, technical, commercial or financial information that the party has maintained as

confidential; (d) medical information concerning any individual; (e) personal identity


                                                  1
   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 2 of 15 PageID #:1012




information; (f) income tax returns (including attached schedules and forms), W-2 forms and

1099 forms; or (g) personnel or employment records of a person who is not a party to the

case. Information or documents that are available to the public may not be designated as

Confidential Information.

       3.      Designation.

               a.      A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER” on the document and on all copies in a manner that will not

interfere with the legibility of the document or, in the case of a third party producing

Confidential Information in response to a subpoena, by informing the receiving party prior to

production that such production(s) shall be designated for protection under this Order. As

used in this Order, “copies” includes electronic images, duplicates, extracts, summaries or

descriptions that contain the Confidential Information. The designation of or marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or at

the time of the documents are produced or disclosed. Applying the designation of or marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean

that the document has any status or protection by statute or otherwise except to the extent and

for the purposes of this Order. Any copies that are made of any documents designated or

marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be so

designated or marked, except that indices, electronic databases or lists of documents that do

not contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Information are not required to be

marked.



                                                  2
   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 3 of 15 PageID #:1013




               b.      Unless a document is being designated for protection under this Order

by a third party responding to a subpoena, the designation of a document as Confidential

Information is a certification by an attorney or a party appearing pro se that the document

contains Confidential Information as defined in this order.

       4.      Depositions.

               a.      Alternative A. Deposition testimony is protected by this Order only if

designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the record at

the time the testimony is taken. Such designation shall be specific as to the portions that

contain Confidential Information. Deposition testimony so designated shall be treated as

Confidential Information protected by this Order until fourteen days after delivery of the

transcript by the court reporter to any party or the witness. Within fourteen days after delivery

of the transcript, a designating party may serve a Notice of Designation to all parties of record

identifying the specific portions of the transcript that are designated Confidential Information,

and thereafter those portions identified in the Notice of Designation shall be protected under

the terms of this Order. The failure to serve a timely Notice of Designation waives any

designation of deposition testimony as Confidential Information that was made on the record

of the deposition, unless otherwise ordered by the Court.

       5.      Protection of Confidential Material.

               a.      General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in

subparagraph (b) for any purpose whatsoever other than in this litigation, including any

appeal thereof. In a putative class action, Confidential Information may be disclosed only to

the named plaintiff(s) and not to any other member of the putative class unless and until a



                                                  3
   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 4 of 15 PageID #:1014




class including the putative member has been certified.

               b.      Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person

or entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the

following categories of persons may be allowed to review Confidential Information:

                       (1)    Counsel. Counsel for the parties and employees of counsel who
                              have responsibility for the action;

                       (2)    Parties. Individual parties and employees of a party but only to
                              the extent counsel determines in good faith that the employee’s
                              assistance is reasonably necessary to the conduct of the
                              litigation in which the information is disclosed;

                       (3)    The Court and its personnel;

                       (4)    Court Reporters and Recorders. Court reporters and recorders
                              engaged for depositions;

                       (5)    Contractors. Those persons specifically engaged for the limited
                              purpose of making copies of documents or organizing or
                              processing documents, including outside vendors hired to
                              process electronically stored documents;

                       (6)    Consultants and Experts. Consultants, investigators, or experts
                              employed by the parties or counsel for the parties to assist in the
                              preparation and trial of this action but only after such persons
                              have completed the certification contained in Attachment A,
                              Acknowledgment of Understanding and Agreement to Be
                              Bound;

                       (7)    Witnesses at depositions. During their depositions, witnesses in
                              this action to whom disclosure is reasonably necessary.
                              Witnesses shall not retain a copy of documents containing
                              Confidential Information, except witnesses may receive a copy
                              of all exhibits marked at their depositions in connection with
                              review of the transcripts. Pages of transcribed deposition
                              testimony or exhibits to depositions that are designated as
                              Confidential Information pursuant to the process set out in this
                              Order must be separately bound by the court reporter and may
                              not be disclosed to anyone except as permitted under this Order;




                                                 4
   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 5 of 15 PageID #:1015




                       (8)     Author or recipient. The author or recipient of the document
                               (not including a person who received the document in the
                               course of litigation); and

                       (9)     Others by Consent. Other persons only by written consent of the
                               producing party or upon order of the Court and on such
                               conditions as may be agreed or ordered.

               c.      Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so

designate the document; provided, however, that a failure to serve a timely Notice of

Designation of deposition testimony as required by this Order, even if inadvertent, waives any

protection for deposition testimony. If a party designates a document as Confidential

Information after it was initially produced, the receiving party, on notification of the

designation, must make a reasonable effort to assure that the document is treated in

accordance with the provisions of this Order. No party shall be found to have violated this

Order for failing to maintain the confidentiality of material during a time when that material

has not been designated Confidential Information, even where the failure to so designate was

inadvertent and where the material is subsequently designated Confidential Information.

       7.      Inadvertent Disclosure Not a Waiver of Privilege. When a party producing

material provides notice to a receiving party that certain inadvertently produced material is

subject to a claim of privilege or other protection, the obligations of the receiving party shall

be those as set forth in Federal Rule of Civil Procedure 26(b)(5)(B).




                                                  5
   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 6 of 15 PageID #:1016




       8.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR 26.

       9.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground

that it requires protection greater than that afforded by this Order unless the party moves for

an order providing such special protection.

       10.     Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge

by any party. The following procedure shall apply to any such challenge.

               a.      Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis

for its belief that the confidentiality designation was not proper and must give the designating

party an opportunity to review the designated material, to reconsider the designation, and, if

no change in designation is offered, to explain the basis for the designation. The designating

party must respond to the challenge within five (5) business days.

               b.      Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth

in detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements

of this procedure. The burden of persuasion in any such challenge proceeding shall be on the




                                                 6
   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 7 of 15 PageID #:1017




designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       11.     Action by the Court. Applications to the Court for an order relating to

materials or documents designated Confidential Information shall be by motion. Nothing in

this Order or any action or agreement of a party under this Order limits the Court’s power to

make orders concerning the disclosure of documents produced in discovery or at trial.

       12.     Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

       13.     Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

               a.      If a receiving party is served with a subpoena or an order issued in

other litigation that would compel disclosure of any material or document designated in this

action as Confidential Information, the receiving party must so notify the designating party, in

writing, immediately and in no event more than three court days after receiving the subpoena

or order. Such notification must include a copy of the subpoena or court order.

               b.      The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is the subject of this Order. In addition, the

receiving party must deliver a copy of this Order promptly to the party in the other action that




                                                  7
   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 8 of 15 PageID #:1018




caused the subpoena to issue.

                c.     The purpose of imposing these duties is to alert the interested persons

to the existence of this Order and to afford the designating party in this case an opportunity to

try to protect its Confidential Information in the court from which the subpoena or order

issued. The designating party shall bear the burden and the expense of seeking protection in

that court of its Confidential Information, and nothing in these provisions should be construed

as authorizing or encouraging a receiving party in this action to disobey a lawful directive

from another court. The obligations set forth in this paragraph remain in effect while the party

has in its possession, custody or control Confidential Information by the other party to this

case.

          14.   Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have

been filed under seal, and the party asserting confidentiality will have the burden of

demonstrating the propriety of filing under seal.

          15.   Obligations on Conclusion of Litigation.

                a.     Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                b.     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under

this Order, including copies as defined in ¶ 3(a), shall be destroyed. The receiving party shall

certify to the producing party that such documents have been destroyed.




                                                    8
   Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 9 of 15 PageID #:1019




                c.     Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain

(1) attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be

protected under this Order. An attorney may use his or her work product in subsequent

litigation, provided that its use does not disclose or use Confidential Information.

                d.     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

          16.   Incorporation of HIPAA Qualified Protective Order. Pursuant to Rule 26(c) of

the Federal Rules of Civil Procedure and 45 C.F.R. § 164.512(e)(1), the Court further finds

good cause for the issuance of a qualified protective order and ORDERS as follows:

                a.     The parties and their attorneys, and any future parties and their

attorneys, in the above- captioned litigation are hereby authorized to receive, subpoena and

transmit “protected heath information” to the extent and subject to the conditions outlined

herein.

                b.     For the purposes of this qualified protective order, “protected health

information” shall have the same scope and definition as set forth in 45 C.F.R. §§ 160.103

and 164.501. Protected health information includes, but is not limited to, health information,

including demographic information relating to either: (a) the past, present, or future physical

or mental condition of an individual; (b) the provision of care to an individual; or (c) the




                                                  9
  Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 10 of 15 PageID #:1020




payment for care provided to an individual, which identifies the individual or which

reasonably could be expected to identify the individual.

               c.      All “covered entities” (as defined by 45 C.F.R. § 160.103) are hereby

authorized to disclose protected health information to attorneys representing Plaintiff and

Defendant(s) in the above-captioned litigation.

               d.      The parties and their attorneys shall be permitted to use or disclose the

protected health information for purposes of prosecuting or defending this action, including

any appeals of this case. This includes, but is not necessarily limited to, disclosure to their

attorneys, experts, consultants, court personnel, court reporters, copy services, trial

consultants, and other entities or persons involved in the litigation process.

               e.      Prior to disclosing protected health information to persons involved in

this litigation, counsel shall inform each such person that such protected health information

may not be used or disclosed for any purpose other than this litigation. Counsel shall take all

other reasonable steps to ensure that persons receiving protected health information do not use

or disclose such information for any purpose other than this litigation.

               f.       Within 45 days after the conclusion of the litigation, including appeals,

the parties, their attorneys, and any person or entity in possession of protected health

information received from counsel pursuant to paragraph 16(d) of this Order shall destroy any

and all copies of protected health information, except that counsel are not required to secure

the return or destruction of protected health information submitted to the court.

               g.      This Order does not control or limit the use of protected health

information that comes into the possession of the parties or their attorneys from a source other

than a “covered entity,” as that term is defined in 45 C.F.R. § 160.103.




                                                  10
  Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 11 of 15 PageID #:1021




               h.      Nothing in this Order authorizes counsel for Defendant to obtain

medical records or information through means other than formal discovery requests,

subpoenas, depositions, pursuant to a patient authorization, or other lawful process. Prior to

requesting any mental health records, drug and alcohol treatment records, or HIV and

AIDS-related information, the requesting party must seek leave of court.

               i.      This Order does not authorize either party to seal court filings or court

proceedings. The Court will make a good cause determination for filing under seal if and

when the parties seek to file protected health information under seal. See Local Rule 26.2.

       17.     Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

       18.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document

or material designated Confidential Information by counsel or the parties is entitled to

protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such

time as the Court may rule on a specific document or issue.

       19.     Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this

Order by its terms.

SO ORDERED.                                           ENTERED:



DATE:          November 13, 2020                      ___________________________
                                                      HON. MARIA VALDEZ
                                                      United States Magistrate Judge


                                                11
  Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 12 of 15 PageID #:1022




         WHEREFORE, the undersigned respectfully move and agree to abide by the terms of this

Order.

                                               SHELLYE PECHULIS, ANNA MARIE
                                               FALCONE, and JODIE HOLICH,
                                               individually and on behalf of all others similarly
                                               situated,

Dated: November 12, 2020                       /s/ Ari J. Scharg
                                                One of Plaintiffs’ Attorneys

                                               Jay Edelson
                                               jedelson@edelson.com
                                               Ari J. Scharg
                                               ascharg@edelson.com
                                               J. Eli Wade-Scott
                                               ewadescott@edelson.com
                                               Michael Ovca
                                               movca@edelson.com
                                               EDELSON PC
                                               350 North LaSalle, 14th Floor
                                               Chicago, Illinois 60654
                                               Tel: (312) 589-6370
                                               Fax: (312) 589-6378

                                               Attorneys for Plaintiffs and the Putative Class



                                               PIPELINE HEALTH SYSTEMS LLC,


Dated: November 12, 2020                       /s/ Richard P. Darke (with permission)
                                                One of Defendant’s Attorneys

                                               Richard P. Darke
                                               Rosanne Ciambrone
                                               Duane Morris LLP
                                               190 S. LaSalle St., Suite 3700
                                               Chicago, IL 60603
                                               (312) 499-6700
                                               rpdarke@duanemorris.com
                                               RCiambrone@duanemorris.com
                                               Attorneys for Defendant



                                              12
Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 13 of 15 PageID #:1023




                     Attachment A




                                     13
  Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 14 of 15 PageID #:1024




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 SHELLYE PECHULIS, ANNA MARIE
 FALCONE, and JODIE HOLICH,
 individually and on behalf of all others
 similarly situated,                               Case No. 1:19-cv-06089

                Plaintiffs,                        Honorable Franklin U. Valderrama

      v.                                           Magistrate Judge Maria Valdez

 PIPELINE HEALTH SYSTEMS LLC,

                Defendant.

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated ________________________________ in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to

the jurisdiction of the United States District Court for the Northern District of Illinois in matters

relating to the Confidentiality Order and understands that the terms of the Confidentiality Order

obligate him/her to use materials designated as Confidential Information in accordance with the

Order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm or concern.

       The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.



                      [SIGNATURE APPEARS ON FOLLOWING PAGE]




                                                  14
  Case: 1:19-cv-06089 Document #: 65 Filed: 11/13/20 Page 15 of 15 PageID #:1025




Name:

Job Title:

Employer:

Business Address:




Date:
                                 Signature




                                        15
